DETAILED ACTION
	In the response filed 30 June 2022, claims 1-7, 12, 18, and 19 were amended.  Claims 1-20 remain pending.  The amendments to claims 7 and 12 have overcome the 35 USC 112 rejections and claim objections They have been removed.  However, the terminal disclaimer filed with the response was deficient as it has the wrong date of filing for the application.  Accordingly, it was disapproved and the double patenting rejections of claims 7-17 are maintained.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 10,872,190. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming the same method.  For instance “receiving an integrated circuit design;” and “arranging the plurality of the functional cells into a floor plan, wherein the floor plan includes a plurality or rows; arranging a plurality of the tap cells into the floor plan; and wherein the floor plan includes at least one row that contains only tap cells” as recited in claim 7 of the instant invention is not patentable distinct from  “receiving an integrated circuit design; determining a floor plan for the integrated circuit design, wherein the floor plan includes an arrangement of a plurality of functional cells configured to perform a predefined function and a plurality of tap cells, the floor plan including an outer periphery having a first border and a second border opposite the first border, and the floor plan includes a plurality of rows in which the plurality of functional cells and tap cells are arranged, the plurality of rows including a first row directly adjacent the first border and a second row directly adjacent the second border; and placing only tap cells in the first row and the second row” as recited in claim 15 of the patent.  The only difference between the two inventions is the providing a cell library and selecting the cells from a cell library.  However, providing a cell library and selecting cells from a cell library is notoriously well known in the art.  Official Notice is cited.  As such, it would have been obvious from one of ordinary skill in the art at the time of invention to incorporate providing a cell library and selecting the cells from a cell library into the invention of claim 15 of the patent to perform the process of claim 7 of the instant invention because the use of cell libraries drastically increases design times over creating cells from scratch.
With regards to claims 8-17, all the limitations of the claims can be found in claims 15-20 of the patent and therefore the same rejection applies.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Prior art of record does not teach or clearly suggest a method, comprising: providing a cell library defining a plurality of functional cells configured to perform a predefined function and a plurality of tap cells; receiving an integrated circuit design; selecting a plurality of the functional cells from the cell library based on the integrated circuit design; arranging the plurality of the functional cells into a floor plan, wherein the floor plan includes a plurality or rows; arranging a plurality of the tap cells into the floor plan; and wherein the floor plan includes at least one row that contains only tap cells.




Response to Arguments
Applicant’s arguments, see remarks, filed 30 June 2022, with respect to the claim objection of claims 7 and the 35 USC 112 rejections of claims 7-17 have been fully considered and are persuasive.  These rejections/objections have been withdrawn.  Furthermore, the examiner agrees that the amendments to claims 1-6, 18, and 19 have made claims 1-6 and 18-20 proper for rejoinder if the application becomes allowable.
However, as noted above, the terminal disclaimer filed with the response was deficient as it has the wrong date of filing for the application.  Accordingly, it was disapproved and the double patenting rejections of claims 7-17 are maintained.  A new terminal disclaimer with a correct filing date would overcome these rejections and place the application in condition for allowance.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.B/Examiner, Art Unit 2851  


/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851